Dissenting Opinion.
Fenner, J.
The only authority cited in support of the opiuion herein is Rochereau vs. Maignan, 32 Ann. 47, which held that where several heirs of a succession under administration were owners in indivisión of a judgment, partition by sale of the judgment will not be ordered on the application of one co-owner, when opposed by the others, when no effort has been made to execute the judgment, and when the sale would enure to the benefit of one and to the detriment, of the other co-owners.
I consider the authority entirely inapplicable to the instant case,, where the estate held in indivisión is composed of several mortgage-notes not reduced to judgment, and of cash, and where the pleadings-present no opposition to a partition, but merely a contest as to whether it should be made m kind or by sale.
I think the decree abrades the absolute right of co-owners to terminate indivisión, expressly guaranteed by Art. 1289 of the Civil Code,, and disposes of the case upon an issue not raised by the pleadings.
We should content ourselves with determining the only issue presented in the pleadings of the parties and passed on in the court below,, viz: whether the partition should be made in kind or by sale.
For these reasons I dissent.